338 F.2d 971
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GILVIN-TERRILL, INC., Respondent.
No. 21203.
United States Court of Appeals Fifth Circuit.
November 27, 1964.
Rehearing Denied December 29, 1964.

George H. Cohen, Atty., Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Arnold Ordman, Gen. Counsel, Lee M. Modjeska, Atty., N. L. R. B., Washington, D. C., for petitioner.
H. M. Adkins, of Simpson, Adkins, Fullingim & Hankins, John Cosmic, Amarillo, Tex., for respondent.
Before TUTTLE, Chief Judge, BROWN and GEWIN, Circuit Judges.
PER CURIAM.


1
This is a petition for the enforcement of an order of the National Labor Relations Board arising out of a finding by the Board that the respondent company had violated section 8(a) (5) and (1) of the Act1 by refusing to bargain with the union certified as the representative of the company's shop employees. The company refused to bargain for the asserted reason that the bargaining unit covered by the certification was inappropriate since it involved less than a companywide unit.


2
We are not convinced that the Board abused its discretion in determining the issue as to the appropriate bargaining unit.


3
The order will be enforced.



Notes:


1
 29 U.S.C.A. § 151 et seq